Case 4:20-cv-10584-MFL-MJH ECF No. 22, PageID.169 Filed 02/18/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MAURICE WILLIAMS,

      Plaintiff,                                          Case No. 20-cv-10584
                                                          Hon. Matthew F. Leitman
v.

MACOMB CORRECTIONAL
FACILITY, et al.,

     Defendants.
__________________________________________________________________/

       ORDER DENYING WITHOUT PREJUDICE MOTION FOR
     EXTENSION OF TIME (ECF No. 13) AND MOTION REGARDING
             TIME LIMIT FOR SERVICE (ECF No. 16)


      Plaintiff Maurice Williams filed this pro se prisoner’s civil rights action

against the Macomb Correctional Facility and Nobert Fronczak. After filing the

action, Williams filed two pro se motions: a motion for extension of time and a

motion regarding time limit for service. The Court has now appointed counsel for

Williams. The Court believes that the best course of action going forward is to have

counsel conduct an independent review of the entire case and to determine the

appropriate next steps, including whether the issues raised in the motions should be

pursued. At this time, the Court will DENY the motions without prejudice. Counsel




                                         1
Case 4:20-cv-10584-MFL-MJH ECF No. 22, PageID.170 Filed 02/18/21 Page 2 of 2




may re-file the motions (in the form prescribed by the Court’s Local Rules), if he

deems it necessary and appropriate to do so after completing his review.

      IT IS SO ORDERED.


                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: February 18, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 18, 2021, by electronic means and/or
ordinary mail.

                                      s/ Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         2
